Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 8/18/2021. Claims 1-20 are pending. Claims 1, 8, and 15 are currently amended and are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramamoorthi et al. (US 2020/0252234 A1, hereinafter Ramamoorthi).
Regarding claim 8, Ramamoorthi teaches a system comprising: a memory to store a network usage threshold; and a processing device, operatively coupled to the memory, [see Figure 1A, 2 for system components], the processing device to: 
receive from a first cluster, data intended for a second cluster; route the data to the second cluster to form an indirect connection between the first cluster and the second cluster, [Par.[0005] describes In the SD-WAN, communication between spoke site networks (first and second clusters) is facilitated by the hub which, in the case of the SD-WAN, may be provided by 
monitor a network usage of the indirect connection, [See Figure 3 and 30 for determining information on the first path through the hub; Par.[0050] among others describes monitoring usage for the first path], and 
in response to determining that the network usage of the indirect connection exceeds a network usage threshold, instruct a respective remote agent executing on of each of the first and second clusters to form a direct connection between the first and second clusters, [Par.[0051]-[0052] describe configuring a second path for direct communication between the first and second spoke devices where the second path bypasses the hub device; Par.[0054] describes using KPIs to determine whether tunnels between spokes should be dynamically created or deleted. Par.[0055]-[0056] describe when the second path is set up for instance, when certain bandwidth has been exceeded or Par.[0058] describes that SDN controller 8 may define a policy that during the time periods if traffic of the certain type is greater than a threshold number of bytes or packets, Figure 2 and associated description in Par.[0081]-[0088] supports claim limitations including checking for thresholds and setting up direct connection between two spoke devices/sites; see abstract; see also Par.[0101]; amended claim limitation ‘remote agent executing on…” is interpreted as a software function, in particular a network function to form a direct connection and support for it may be found in Par.[0065]: “While SDN controller 8 configures the parameters required for overlay tunnel creation, the signaling to bring up the tunnel is done by the end-device itself” and the signaling is the network function executed on end-device of each of the spoke sites; see Responses section for more].
Method claim 1 is a corresponding claim to system claim 8 and is interpreted and rejected as above. 
Non-transitory claim 15 is a corresponding claim to system claim 8 and is interpreted and rejected as above. 
Regarding claim 9, Ramamoorthi teaches the system of claim 8, wherein the network usage threshold is defined in view of threshold values for at least one of a time length of a 
Regarding claim 10, Ramamoorthi teaches the system of claim 8, wherein the processing device is further to: 
record the direct connection is a connection table, [Par.[0065] describes changes required in the route-table to use direct connection; see also Par.[0119] for spoke devices updating the routing table]; 
monitor a network usage of the direct connection; in response to determining that the network usage of the direct connection is below the network usage threshold, instruct the respective remote agent of each of the first and second clusters to remove the direct connection; and remove the direct connection record from the connection table, [see Abstract or Par.[0006] for deleting a tunnel (direct connection) between spokes; see Par.[0054] for utilizing KPIs to determine tunnels should be deleted; Par.[0077] describes that DVPN can also use policies to delete overlay tunnels between a site pair if traffic between them falls below a certain threshold; see also Par.[0101]].
Regarding claim 11, Ramamoorthi teaches the system of claim 10, wherein to monitor the network usage of the direct connection, the processing device is to: periodically query the respective remote agent of each of the first and second clusters for network usage information of the direct connection, [Par.[0116] among others already cited above, describes monitoring of traffic being pushed to spoke devices which supply monitored information to SDN controller which facilitates creation or deletion of tunnels (direct communication) between spoke devices]. 
Regarding claim 12, Ramamoorthi teaches the system of claim 8, wherein the direct connection is a virtual private network (VPN) tunnel, [See Par.[0015]].
Regarding claim 13, Ramamoorthi teaches the system of claim 8, wherein the respective remote agent of each of the first and second clusters advertise a cluster address and an internet protocol (IP) address of one or more of nodes in their respective cluster to a hub, [Par.[0073] describes a controller determining a unique identifier based on site id (cluster address) and WAN interface (IP address) for a spoke (node); Par.[0008] describes hub device communicating with the spoke devices in a hub-spoke technology and a tunnel set up involves address exchange (advertise) between the spoke device (node) and the corresponding hub device; see also Par.[0114]]. 
Regarding claim 14, Ramamoorthi teaches the system of claim 8, wherein the indirect connection comprises a hub between the first and second clusters and the direct connection does not comprise the hub between the first and second clusters, [Par.[0008] and Par.[0052] among others describing the tunnel (direct connection) between two spoke devices bypassing hub devices; also Figure 1B]. 
Method claim 2 and Non-CRM claim 16 correspond to system claim 9 and are rejected as above. 
Method claim 3 and Non-CRM claim 17 correspond to system claim 10 and are rejected as above. 
Method claim 4 and Non-CRM claim 18 correspond to system claim 11 and are rejected as above. 
Method claim 5 and Non-CRM claim 19 correspond to system claim 12 and are rejected as above. 
Method claim 6 and Non-CRM claim 20 correspond to system claim 13 and are rejected as above. 
Method claim 7 corresponds to system claim 14 and is rejected as above. 
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. 
Applicant on Page 3 of the Remarks argues that “Ramamoorthi relies on the SDN controller 8 to create direct connections between spoke devices, and is silent on “in response to determining that the network usage of the indirect connection exceeds a network usage threshold, instructing a respective remote agent executing on each of the first and second clusters to form a direct connection between the first and second clusters,” as recited in claim 1. 
Examiner respectfully disagrees with the Applicant’s characterization of Ramamoorthi reference. They highlight sections of Ramamoorthi reference where it notes “SDN controller 8 is to create a path between two CPE devices”. Their understanding of Ramamoorthi reference appears to be technically flawed. As noted in Par.[0065] of Ramamoorthi reference it is the end-devices that “form the direct connection” and the SDN controller is the one that “instructs” the end-devices to form the connection based on usage conditions. The SDN controller as a separate entity cannot technically form a direct tunnel between two unrelated end-devices on spoke sites. What it can do and does in Ramamoorthi reference is to monitor and analyze usage conditions and determine (or create) the need for a direct tunnel and inform the end-devices to bring up the direct tunnel. This is described in Par.[0065]: “While SDN controller 8 configures the parameters required for overlay tunnel creation, the signaling to bring up the tunnel is done by the end-device itself--for instance, in case of IPSec, this may be IKE protocol.  Decision to divert of the traffic from the tunnel towards the hub device 6 to the shortcut tunnel (e.g., newly created path) towards the egress end-spoke once it is up (e.g., a new one of spoke devices 10 that is spun up), and corresponding changes required in the route-table in order to divert the traffic to use that tunnel may be performed at the end-spokes (e.g., by spoke devices 10).” Figures 1B and 2 are pertinent in showing how the direct connection is made between end spoke devices. 
The unspecified entity in the claim that “instructs” the remote agents is mapped to the SDN controller which determines the need for a direct tunnel and informs the end spoke devices to bring up the tunnel. The claimed remote agents appear to be software entities and are mapped to the network function executing on end-spoke devices that does the signaling and other tasks like changing route tables to bring up the direct tunnel between the end-spoke devices attached to spoke sites. The claimed clusters are mapped to the spoke sites. Applicant’s arguments for the above reasons are not persuasive and therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441